DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/08/2021 has been entered.

Claim status

This action is in response to applicant filed on 08/08/2021.
Claims 1, 38, 59, 91, 123, 130, 45, 74, 110, 134 are amended.
Claims 15, 53, 76, 106, 120 has been cancelled.
 Claims 1-14, 16-52, 54-75, 77-105, 107-119 and 121-140 are pending for examination.

	
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-14, 16-18, 21-24, 26, 28-35, 37, 45-52, 54-56, 59, 62, 64-67, 72-79, 80, 83, 85-87, 89-102, 104-105, 108-113, 117, 121-125, 128-140  is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in view of Martin et al. (PGPub 2011/0172550) and further in view of Brackman et al. (US 2010/0253519).
As to claim 1, Keefe discloses a system for combined electronic inventory data and access control (Abstract, Paragraph 6: inventory and locked container), comprising: a closable enclosure (Fig. 3: closable container); a plurality of respective RFID tags and associated with respective consumable inventory items to be received in said enclosure (Paragraph 11: drugs affixed with tags), an electronically actuated lock system for selectively allowing locking and unlocking of said enclosure (Paragraph 6, 48: locking and unlocking drawers); and an RFID reading system, associated with said enclosure, and adapted for determining at a selected time unruptured RFID tags received within said enclosure when closed, so as to identify corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed).
	Keefe does not explicitly disclose a plurality of RFID tags with a respective frangible component said RFID tags having an altered ID characteristic readable by an RFID reader once said frangible component thereof is ruptured for access to their respective consumable inventory items and determining RFID tags having altered ID characteristics.
	 Mingerink discloses a plurality of RFID tags with a respective frangible component said RFID tags having an altered ID characteristic readable by an RFID reader once said frangible component thereof is ruptured for access to their respective consumable inventory items (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader) and determining RFID tags having altered ID characteristics (Paragraph 42, 45: changes in the tag).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.
The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink discloses a frangible tag (Mingerink; Fig. 3-6) but does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components.
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said (Paragraph 19, 37: case or tote has tag associated with it). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in view of Martin to use case components as taught by Brackmann.
The motivation for such a modification would be to better organize groups of items for transport.




	As to claim 3, 47, 108, 122, 128, 133, 140, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said frangible component comprises the body of a respective RFID tag, and said altered ID characteristic thereof is that said ID characteristic as readable by an RFID reader is eliminated whenever said RFID tag frangible body is ruptured (Mingerink; Fig. 2-8, Paragraph 40-41: disable data mechanism).
As to claim 4, 47, 109, 122, 129, 133, 140, Keefe in view of Mingerink discloses wherein said frangible component comprises the body of a respective RFID tag, and said altered ID characteristic thereof is that said ID characteristic has relatively reduced signal strength as readable by an RFID reader whenever said RFID tag frangible body is at least partially ruptured (Mingerink; Paragraph 42: reduction in the read range).
claim 5, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said closable enclosure is lockable in a closed position thereof (Keefe; Paragraph 6, 48: locked drawer).
As to claim 6, 48, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said RFID reading system determines inventory of said enclosure at a plurality of times (Keefe; Paragraph 62: plural reading times of the tags by the reader).
As to claim 7, 49, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said plurality of times includes at least one determination later in time than another determination to establish inventory changes in said enclosure during the interim between such two determinations (Keefe; Paragraph 62: periodic readings of the tags, and opening and closing of the drawer triggers the reading of the tags).
As to claim 8, 50, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said inventory changes comprise inventory either of removed from or added to said enclosure (Keefe; Paragraph 11: insertion or removal).
As to claim 9, 51, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said electronically actuated lock system is further adapted for maintaining an audit trail for actuation of said electronically actuated lock system and associating said audit trail with removed inventory to track chain of custody for such removed inventory (Keefe; Paragraph 17, 57, 69: recording usage).
As to claim 10, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including an integrated inventory control system in communication with said electronically actuated lock system (Keefe; Fig. 3: inventory system).
claim 11, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said integrated inventory control system is further adapted for providing visual readouts of audit reports for determining what inventory has been removed from or added to an enclosure and what inventory remains within said enclosure (Keefe; Paragraph 57: the information is sent to the computer, which includes a display).
As to claim 12, 52, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said audit reports include incident reports associated with particular inventory (Keefe; Paragraph 57: the information is sent to the computer, which includes information regarding the quantity of drugs).
As to claim 13, 92, 111, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including a central server communicating over an 802.11 WiFi wireless network for providing communications between said integrated inventory control system and said electronically actuated lock system (Keefe; Paragraph 38: 802.11 wireless communication).
As to claim 14, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including a plurality of said closable enclosures, each having a respective electronically actuated lock system, and wherein said integrated inventory control system is in communication with each of said closable enclosures via its respective electronically actuated lock system (Keefe; Paragraph 49, 60: plural carts).
As to claim 16, 54, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said RFID reading system is further adapted for determining whether said removable case with its associated non-frangible RFID tag is received within said (Brackmann; Paragraph 38: pollers within the lockers determine the presence of the containers).
As to claim 17, Keefe in view of Mingerink in view of Martin and further in view of Brackman wherein said plurality of respective RFID tags with respective frangible components are associated with respective consumable inventory items comprising controlled drugs (Keefe; Paragraph 41, 36: controlled substances) and Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
As to claim 18, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said RFID tags with respective frangible components are respectively preprogramed for corresponding to a particular drug to be stocked in said enclosure (Keefe; Paragraph 41, 36: certain  substances).


As to claim 21, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said closable enclosure includes a lockable door (Fig. 16: door switch for container).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use a door as taught by Brackmann.
The motivation for such a modification would be to allow for a bigger opening for easier access to the contents inside the container.
As to claim 22, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including paired sensors operatively associated with said door and (Brackmann; Fig. 16: door switch), and an external power cable for providing external power to said electronically actuated lock system (Brackmann; Paragraph 79, 98: plug for external power).
As to claim 23, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein: said closable enclosure includes a reinforced housing with a lockable door (Brackmann; Fig. 16, Paragraph 29: reinforced container with lock); and said electronically actuated lock system includes an electronically movable latch (Brackmann; Paragraph 20: latch) and electronic access control circuit mounted within said reinforced housing (Brackmann; Fig. 4-9: electronics within housing), a user interface display (Keefe; Fig. 3-4: user display) and control panel mounted on the outside of said reinforced housing for controlling said movable latch into either of a locked or unlocked position thereof (Brackmann; Paragraph 56: latch in locked position), and a corresponding stop member for preventing said enclosure door from being opened whenever said movable latch is in said locked position thereof (Brackmann; Paragraph 56: latch in locked position).
As to claim 24, 99, 116, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said electronically movable latch includes one of a motorized latch, a solenoid, and an electronic prime mover (Brackmann; Paragraph 83, 92, 107: unlock movement, solenoid latch).
As to claim 26, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said enclosure defines small openings for mounting of said enclosure and for the passage of wiring between the interior and exterior of said enclosure (Fig. 5: there would have to be an opening for the hardwires to connect to the interior electronics of the container).
As to claim 27, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said enclosure is between 10 and 20 inches wide, between 6 and 15 inches tall, and between 6 and 12 inches deep (Brackmann; Paragraph 15: it would be obvious that the containers could be smaller sizes, see MPEP 2144.04 IV to allow for greater portability).
 As to claim 28, 55, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said electronically actuated lock system includes a credential reader, a microprocessor based control circuit, and an electronic lock to allow access to said enclosure whenever acceptable credentials are presented to said credential reader (Keefe; Paragraph 40, 68: login).
As to claim 29, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said credential reader includes at least one of keypads, magnetic stripe card readers, proximity card readers, "ibuttons," smart card readers, bar code card readers, and biometric readers (Keefe; Paragraph 40, 68: login).
As to claim 30, 56, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said microprocessor based control circuit maintains a log of activities of said electronic lock for providing access to said enclosure (Keefe; Paragraph 40, 65, 71: user access information is stored).
As to claim 31, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said log includes at least one of user name, credential type and ID, (Keefe; Paragraph 40, 57, 65, 71: user access information is stored, time of usage).
As to claim 37, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including a power source for powering said electronically actuated lock system and said RFID reading system (Keefe; Fig. 3: there would have to be a power source providing power to the system in order for it to work).
As to claim 45, Keefe discloses methodology for combined electronic inventory data and access control (Abstract, Paragraph 6: inventory and locked container), comprising: providing a closable enclosure with an electronically actuated lock system for selectively allowing locking and unlocking of said enclosure (Fig. 3: closable container); providing a plurality of respective RFID tags associated with respective consumable inventory items to be received in said enclosure associating an RFID reading system with said enclosure and with an RFID antenna within said enclosure  (Paragraph 11, 33: drugs affixed with tags, reader within cabinet); and determining with said RFID reading system at a selected time unruptured frangible RFID tags received within said enclosure when closed, so as to identify corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed).
	Keefe does not explicitly disclose providing a plurality of respective frangible RFID tags, said RFID tags producing altered ID characteristics interoperative with an RFID reading system once at least partially ruptured for access to their respective consumable inventory items and determining RFID tags having altered ID characteristics.
	 Mingerink discloses providing a plurality of respective frangible RFID tags, said RFID tags producing altered ID characteristics interoperative with an RFID reading system once at (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader) and determining RFID tags having altered ID characteristics (Paragraph 42, 45: changes in the tag).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.
The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink discloses a frangible tag (Mingerink; Fig. 3-6) but does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components.
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is (Paragraph 19, 37: case or tote has tag associated with it). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in view of Martin to use case components as taught by Brackmann.
The motivation for such a modification would be to better organize groups of items for transport.
As to claim 46, 121, 132, 139, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein each of said respective frangible RFID tags includes a respective frangible component thereof (Mingerink; Paragraph 74: frangible components).
As to claim 59, Keefe discloses a system for combined electronic inventory data and access control (Abstract, Paragraph 6: inventory and locked container), comprising: a closable enclosure (Fig. 3, Paragraph 60: closable container, plural carts); a plurality of respective RFID tags associated with respective consumable inventory items to be received in said enclosure (Paragraph 11: drugs affixed with tags) comprising controlled drugs an electronically actuated lock system for selectively allowing locking and unlocking of said enclosure (Fig. 3, Paragraph 60: closable container, plural carts); and an RFID reading system, associated with said enclosure, and adapted for determining at a selected time unruptured frangible RFID tags received within said enclosure when closed, so as to identify corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed).

	 Mingerink discloses a plurality of respective frangible RFID tags, with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader once their respective consumable inventory items are accessed (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.
The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink and in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6) but does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for 
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in view of Martin to use case components as taught by Brackmann.
The motivation for such a modification would be to better organize groups of items for transport.

	As to claim 32, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein: said system further includes a temperature sensor associated with said enclosure; and said microprocessor based control circuit maintains temperature limit settings for stored inventory, and monitors the output of said temperature sensor to set off an alarm if monitored temperatures are outside of limit settings (Brackman: Paragraph 7: heating and cooling are controlled based on temperature sensors, alarm is output based on temperature readings). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackman to use temperature sensors as taught by Brackmann.

As to claim 33, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said system further includes an environmental sensor for monitoring of at least one of temperature, humidity, and vibrations (Brackman: Paragraph 7: heating and cooling are controlled based on temperature sensors, alarm is output based on temperature readings). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackman to use temperature sensors as taught by Brackmann.
The motivation for such a modification would be to allow the system to have better monitoring of inventory by ensuring the items are within the correct temperatures.
As to claim 34, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said RFID reading system associated with said enclosure further includes a limited profile RFID antenna within said enclosure (Brackman: Paragraph 99, 138: the electronics fit in the front wall, hence the reader would have a limited profile). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackman to use limited profile sensors as taught by Brackmann.
The motivation for such a modification would be to allow the container to have more interior space.
claim 35, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said RFID antenna comprises one of a UHF RFID antenna and an HF RFID antenna (Mingerink; Paragraph 30: HF and UHF tags).
As to claim 43, 75, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said RFID reading system is adapted for reading contents of said enclosure at respective start and stop times of an EMS crew work shift, for tracking the use of said contents during said work shift (Martin; Paragraph 227: querying inventory at beginning and end of shift).
As to claim 62, Keefe in view of Mingerink and in further view of Martin and in further view of Brackmann discloses wherein said record of custody includes incident reports associated with particular inventory items (Brackmann; Paragraph 36: report, Keefe; Paragraph 56-57: usage report).
 As to claim 64, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including memory for storing tracking data regarding corresponding respective consumable inventory items identified with said RFID reading system (Keefe; Paragraph 11: reading the tags whenever the drawers are opened and closed).
	As to claim 65, 80, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said tracking data includes identification of each specific drug and its dosage level (Keefe; Paragraph 56-57: quantity consumed).
	As to claim 66, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including an integrated inventory control system in communication with said electronically actuated lock system and said memory, for periodically accessing tracking data therefrom (Keefe; Paragraph 62: periodic check of inventory).
claim 67, 83, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said integrated inventory control system is adapted for communicating with said electronically actuated lock system and said memory, via one of an 802.11 WiFi wireless network, Ethernet, and a non-network based arrangement (Keefe; Paragraph 38: 802.11 wireless communication).
As to claim 72, 89, Keefe in view of Mingerink in view of Martin and further in view of Brackmann discloses wherein each of said respective frangible RFID tags includes a frangible body which is ruptured whenever said respective consumable inventory items associated therewith are acquired for administration, and said altered ID characteristic thereof is that said ID characteristic as readable by said RFID reading system is eliminated whenever said RFID tag frangible body is ruptured (Mingerink; Fig. 2-8, Paragraph 40-41: disable data mechanism).
	As to claim 73, 90, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein each of said respective frangible RFID tags includes a frangible body which is at least partially ruptured whenever said respective consumable inventory items associated therewith are acquired for administration, and said altered ID characteristic thereof is that said ID characteristic has a relatively reduced signal strength as readable by said RFID reading system whenever said RFID tag frangible body is at least partially ruptured (Mingerink; Paragraph 42: reduction in the read range).
As to claim 74, Keefe discloses a methodology for providing combined electronic inventory data and access control for controlled drugs (Abstract, Paragraph 6: inventory and locked container) comprising: providing a closable enclosure having an electronically actuated lock system for selectively allowing locking and unlocking of said enclosure by an authorized user (Fig. 3, Paragraph 60: closable container, plural carts); associating an RFID reading (Paragraph 11: reading the tags whenever the drawers are opened and closed); associating a plurality of respective RFID tags with respective consumable inventory items to be received in said enclosure comprising controlled drugs (Paragraph 11: drugs affixed with tags) using said RFID reading system to determine at selected times unruptured frangible RFID tags received within said enclosure when closed, so as to identify corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed); and storing in a memory tracking data corresponding to the identification data determined by said RFID reading system (Paragraph 57: usage information is stored).
	Keefe does not explicitly disclose for use on a mobile EMS vehicle and wherein said RFID tags are adapted to at least partially rupture to produce altered ID characteristics for RFID reading whenever the contained drugs are acquired for administration.
	 Mingerink discloses a plurality of respective frangible RFID tags, with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader once their respective consumable inventory items are accessed (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.
The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).

The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink and in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6) but does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components.
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in view of Martin to use case components as taught by Brackmann.
The motivation for such a modification would be to better organize groups of items for transport.
As to claim 77, Keefe in view of Mingerink and in further view of Martin and in further view of Brackmann discloses wherein said record of custody includes incident reports associated (Brackmann; Paragraph 36: report, Keefe; Paragraph 56-57: usage report including who accessed it).
As to claim 78, Keefe in view of Mingerink and in further view of Martin and in further view of Brackmann discloses further including preloading of said removable narcotics case by a supervisor with an initial set of consumable inventory items in said case to be carried onto an EMS vehicle for possible use during the course of a shift (Brackmann; Paragraph 18: the items loaded into the container before placed onto vehicle).
As to claim 79, 87, Keefe in view of Mingerink and in further view of Martin and in further view of Brackmann discloses further including: using RFID scanning to identify a narcotics case after it has been preloaded by a supervisor for start of a shift; and when returned at the end of a shift, using RFID scanning to identify such narcotics case and for a supervisor to determine its contents (Martin; Paragraph 227: querying inventory at beginning and end of shift). 
	As to claim 82, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including selectively communicating with said memory using a centralized integrated inventory control system (Keefe; Paragraph 46: central server). 
As to claim 85, Keefe in view of Mingerink and in further view of Martin and in further view of Brackmann discloses wherein said tracking data is maintained throughout a work shift so as to establish a complete record of custody of narcotics case from start-of-shift removal from a central station, to throughout the work day, to return to station (Keefe; Paragraph 62: the items can be continuously monitored).
claim 86, Keefe in view of Mingerink and in further view of Martin and in further view of Brackmann discloses further including tracking the location of the EMS vehicle carrying said narcotics case and the associated EMS personnel (Brackmann; Paragraph 102: vehicle GPS).
As to claim 91, Keefe discloses an electronic access control system for inventory data and access control for electronically controlled lock systems (Abstract, Paragraph 6: inventory and locked container), comprising: a communications network (Fig. 3: network); a plurality of electronic locks, respectively associated with a plurality of securable enclosures (Fig. 3, Paragraph 60: closable container, plural carts), and each of said locks having respective network communications devices for respectively connecting said each electronic lock with said communications network (Fig. 3: network); and a central server (Paragraph 19: drug server), connected with said plurality of electronic locks over said network, and selectively providing at least one of data updates and management for each of said electronic locks (Fig. 3, Paragraph 35, 42, 63: server network, server sends information); wherein each of said securable enclosures includes: a plurality of respective RFID tags associated with respective consumable inventory items to be received in said respective enclosures, and a plurality of respective RFID reading systems, associated with each said respective enclosure (Paragraph 11: drugs affixed with tags), and adapted for determining at a selected time unruptured frangible RFID tags received within said enclosure when secured, so as to identify corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed).

	 Mingerink discloses a plurality of respective frangible RFID tags, with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader once their respective consumable inventory items are accessed (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.
The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6).
Keefe in view of Mingerink and in view of Martin does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible 
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in view of Martin to use case components as taught by Brackmann.
The motivation for such a modification would be to better organize groups of items for transport.

As to claim 93, 112, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein each of said electronic locks includes a power source and a controller for powering on an associated 802.11 WiFi communications module with said power source (Keefe; Fig. 3: there would have to be a power source to power the communication and locks).
	As to claim 94, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said controller includes a microprocessor, main memory, random access memory, and input/output features (Keefe; Paragraph 34-35: storage, memory, computer input, display, and speaker).
claim 95, 113, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said controller input/output features include a control panel having navigation keys for programming selected operational characteristics of an associated electronic lock (Keefe; Fig. 3-4: keyboard, keyboards typically include arrow keys).
 As to claim 96, 126, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses said electronic locks each respectively further include data memory to record associated electronic lock activities (Keefe; Paragraph 17, 57, 69: recording usage) and data, a visual display, and a user interface (Keefe; Paragraph 33: touchscreen).
Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses said power source comprises a battery (Brackmann: Paragraph 30); and, an electronic latch (Brackmann: Paragraph 56: latch in locked position). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use battery and latch as taught by Brackmann.
The motivation for such a modification would be to increase the portability for easier transport of the items.
	As to claim 97, 114, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said associated electronic lock activities and data recorded in said data memory include at least one of user name, credential type and ID, supervisor level, valid access times, lock name, access hardware type, open time, authorized user lists, inventory data, audit trail data, and environmental tracking data (Keefe; Paragraph 17, 57, 69: recording usage).
claim 98, 115, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein a controller of an associated electronic lock is operative to provide access to an associated enclosure through actuation of an associated latch upon presentation of a valid access credential by a user via input/output features of said controller (Brackmann; Paragraph 16, 19: key for unlock).
	As to claim 100, 117, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein communications between said network and said respective network communications devices include one of hardwired and wireless communications links, or both (Keefe; Fig. 4, Paragraph 38: wired and wireless communication).
	As to claim 101, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said central server and each of said plurality of electronic locks each include a database structure, to facilitate efficient data exchange between said central server and said plurality of electronic locks by allowing multiple simultaneous database manipulations via said communications network (Keefe; Fig. 4, Paragraph 38: Ethernet allows for simultaneous communication).
As to claim 102, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further comprising a PC in communication with one of said central server and said network, and operable with a database structure for data exchange with said plurality of electronic locks (Keefe; Fig. 4: computers communicating on the network).
As to claim 104, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein said PC is operable for allowing a supervisor level user to selectively update said plurality of electronic locks and to selectively track lock data from said (Keefe; Paragraph 41-44: permissions are managed by certain personnel).

As to claim 105, Keefe in view of Mingerink discloses wherein said plurality of electronic locks each comprise a main housing associated with an enclosure (Keefe; Fig. 3: cart enclosure), an electronic assembly (Keefe; Fig. 3-4: electronics of the carts), a communications port (Keefe; Fig. 2-3: network communication), a programming keypad, a display (Keefe; Fig. 4: keyboard and display), said power source comprises a battery (Brackman Paragraph 30); and, a strike assembly and associated latch bolt (Brackman: Paragraph 56: latch in locked position). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackman to use battery and latch components as taught by Brackmann.
The motivation for such a modification would be to increase the portability for easier transport of the items.
As to claim 110, Keefe discloses a methodology for an electronic access control system for inventory data and access control for electronically controlled lock systems (Abstract, Paragraph 6: inventory and locked container), comprising: providing a communications network (Fig. 3: network); providing a plurality of electronic locks (Fig. 3, Paragraph 60: closable container, plural carts), each of said locks having respective network communications devices for respectively connecting said each electronic lock with said communications network (Fig. 3, Paragraph 60: closable container, plural carts); respectively associating said plurality of locks with a plurality of securable enclosures (Fig. 3, Paragraph 60: closable container, plural carts); providing each of said securable enclosures with a plurality of respective RFID tags associated with respective consumable inventory items to be received in said respective enclosures (Paragraph 11: drugs affixed with tags), providing each of said securable enclosures a plurality of respective RFID reading systems, associated with each said respective enclosure, and adapted for determining at a selected time unruptured frangible RFID tags received within said enclosure when secured, so as to identify corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed); using said RFID reading systems, selectively establishing data at said respective enclosures for identifying corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed); providing a central server connected with said plurality of electronic locks over said network (Paragraph 19: drug server); and selectively providing at least one of data updates and data management for each of said electronic locks, conducted by said central server over said network (Fig. 3, Paragraph 35, 42, 63: server network, server sends information). 
	Keefe does not explicitly disclose a plurality of respective frangible RFID tags with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader once their respective consumable inventory items are accessed.
	 Mingerink discloses a plurality of respective frangible RFID tags with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader once their respective consumable inventory items are accessed (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.

Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink and in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6).
Keefe in view of Mingerink and in view of Martin does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components.
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 

The motivation for such a modification would be to better organize groups of items for transport.
As to claim 123, Keefe discloses an electronic access control system for inventory data and access control for use with an enclosure of the type having at least an exterior portion and a securable interior portion (Abstract, Paragraph 6: inventory and locked container), comprising: a microprocessor based access control circuit (Fig. 3, Paragraph 60: closable container, plural carts); a lock configured to be unlocked by said access control circuit (Fig. 3, Paragraph 60: closable container, plural carts); a plurality of respective RFID tags associated with respective consumable inventory items to be received in said enclosure (Paragraph 11: drugs affixed with tags), an RFID reading system associated with said enclosure, and adapted for determining at a selected time unruptured frangible RFID tags received within said enclosure when secured, so as to identify contents of said enclosure comprising corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed); memory for storage of data associated with contents of said enclosure (Fig. 2: memory); and a user interface configured to provide a user access to said access control circuit through input data verified by said microprocessor (Paragraph 10: touch-screen), wherein said access control circuit is configured to unlock said lock based on input data verified by said microprocessor, and wherein said user interface is further configured to provide a user access to said memory for tracking contents of said enclosure (Paragraph 47, 67: login).

	 Mingerink discloses a plurality of respective frangible RFID tags with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader system once their respective consumable inventory items are accessed (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.
The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink and in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6).

Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in view of Martin to use case components as taught by Brackmann.
The motivation for such a modification would be to better organize groups of items for transport.

As to claim 130, Keefe discloses an electronic access control system for inventory data and access control for use with a plurality of securable enclosures and a central control server (Abstract, Paragraph 6: inventory and locked container), comprising: a plurality of microprocessor based access control circuits (Fig. 3, Paragraph 60: closable container, plural carts); a plurality of locks, configured to be respectively and controllably unlocked by said plurality of access control circuits (Fig. 3, Paragraph 60: closable container, plural carts); a plurality of respective RFID tags associated with respective consumable inventory items to be (Paragraph 11: drugs affixed with tags), a plurality of respective RFID reading systems, associated with each said respective enclosure, and adapted for determining at a selected time unruptured frangible RFID tags received within said enclosure when secured, so as to identify contents of said enclosure comprising corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed); and a plurality of communication means, respectively associated with each of said access control circuits, for communication via an associated communications network between an associated central control server and each of said access control circuits (Paragraph 19, Fig. 3: communication network with server), whereby access to an associated plurality of securable enclosures may be centrally controlled via electronically based communications from an associated central server (Paragraph 41-44: permissions are managed).
	Keefe does not explicitly disclose a plurality of respective frangible RFID tags, with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader system once their respective consumable inventory items are accessed.
	 Mingerink discloses a plurality of respective frangible RFID tags, with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader system once their respective consumable inventory items are accessed (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.

Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6).
Keefe in view of Mingerink and in view of Martin does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components.
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 

The motivation for such a modification would be to better organize groups of items for transport.
As to claim 134, Keefe discloses a methodology for secured inventory management for inventory data and access control through use of an electronic access control system and a securable enclosure of the type having at least an exterior portion and a securable interior portion (Abstract, Paragraph 6: inventory and locked container), comprising: associating with a securable enclosure a lock configured to be unlocked by an access control circuit (Fig. 3, Paragraph 60: closable container, plural carts); providing a plurality of respective RFID tags associated with respective consumable inventory items to be received in said enclosure, associating an RFID reading system with said enclosure (Paragraph 11: drugs affixed with tags); using said RFID reading system at a selected time for determining unruptured frangible RFID tags received within said enclosure when secured, so as to identify contents of said enclosure comprising corresponding respective consumable inventory items associated therewith (Paragraph 11: reading the tags whenever the drawers are opened and closed); providing memory for storage of data associated with contents of the associated securable enclosure as determined at selected times with said RFID reading system (Paragraph 11: reading the tags whenever the drawers are opened and closed); and receiving and validating credentials from a user, in order to provide access by the user to contents of the associated securable enclosure by configuring the access control circuit to unlock the lock based on validated credentials from such user (Paragraph 40, 68: login).

	 Mingerink discloses a plurality of respective frangible RFID tags, with said RFID tags adapted to at least partially rupture to produce altered ID characteristics for RFID reading by an RFID reader system once their respective consumable inventory items are accessed (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe to use frangible components as taught by Mingerink.
The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6).

Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in view of Martin to use case components as taught by Brackmann.
The motivation for such a modification would be to better organize groups of items for transport.
As to claim 124, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses wherein: said user interface is configured for input of programmed codes for coded tracking of stored contents in said enclosure at selected points in time (Keefe; Paragraph 62: tracking of items at selected times); and said system further including a communications module for uploading of inventory data to a central server over a network (Keefe; Paragraph 62: transmission to server).
As to claim 125, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including a plurality of said systems respectively associated with a (Keefe; Fig. 3, Paragraph 62: plurality of systems), for uploading of inventory data to such central server, and for downloading operational data to each microprocessor based access control circuit (Keefe; Paragraph 55, 62: transmitting and receiving information).
As to claim 131, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including: memory for storage of data associated with contents of an associated enclosure (Keefe; Fig. 2: memory); and user interface means configured to provide a user access to said access control circuit through input data verified by said microprocessor, wherein said access control circuit is configured to unlock said lock based on input data verified by said microprocessor (Keefe; Paragraph 40, 68: login), and wherein said user interface is further configured to provide a user access to said memory for tracking contents of an associated enclosure, whereby inventory management is provided relative to such associated enclosure (Keefe; Paragraph 17, 57, 69: recording usage).
	As to claim 135 Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including updating said memory with contents of the associated securable enclosure as determined with said RFID reading system, each time said enclosure is relocked (Paragraph 11: reading the tags whenever the drawers are opened and closed).
	As to claim 136, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including receiving and validating credentials from a user, in order to provide access by the user to contents data of the associated securable enclosure as stored in said memory (Keefe; Paragraph 40, 68: login).
claim 137, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including receiving an upload command, and thereafter forwarding updated data from said memory to a central location (Keefe; Paragraph 55: request information).
	As to claim 138, Keefe in view of Mingerink in view of Martin and further in view of Brackman discloses further including providing removably connecting a power source with said electronic access control system, for powering said system (Keefe; Fig. 3: power source is typically removable such as unplugging from a power outlet).

Claim(s) 2, 19, 71, 88 107, 127 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in view of Martin et al. (PGPub 2011/0172550) in view of Brackman et al. (US 2010/0253519) and in further view of Uland et al. (PGPub 2018/0253632).
As to claim 2, 71, 88 107, 127, Keefe in view of Mingerink in view of Martin and further in view of Brackman does not explicitly disclose wherein said frangible component comprises an external loop associated with the body of a respective RFID tag and positioned to be ruptured whenever said respective consumable inventory item thereof is accessed, and said altered ID characteristic thereof is that said ID characteristic includes a flagged tamper bit as readable by an RFID reader whenever said RFID tag external loop is ruptured.
Uland discloses wherein said frangible component comprises an external loop associated with the body of a respective RFID tag and positioned to be ruptured whenever said respective consumable inventory item thereof is accessed, and said altered ID characteristic thereof is that (Paragraph 20: bit indicating the continuity of package).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackman to use bits components as taught by Uland.
The motivation for such a modification would be for a more definitive indication to the reader of the state of the tag.
As to claim 19, Keefe in view of Mingerink in view of Martin and further in view of Brackman does not explicitly disclose wherein said RFID tags with respective frangible components are associated with respective visual markings to be read by a human user.
Uland discloses wherein said RFID tags with respective frangible components are associated with respective visual markings to be read by a human user (Paragraph 82: tag part is on label).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackman to use label as taught by Uland.
The motivation for such a modification would be for easier visual identification by the user.



Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in view of Martin et al. (PGPub 2011/0172550) in view of Brackman et al. (US 2010/0253519) in view of Uland et al. (PGPub 2018/0253632) and in further view of Gross (PGPub 2005/0166144).
As to claim 20, Keefe in view of Mingerink in view of Martin in view of Brackman and further in view of Brackman does not explicitly disclose further including respective color codings to be read by a human user for identifying particular drugs stocked in said enclosure.
Gross discloses further including respective color codings to be read by a human user for identifying particular drugs stocked in said enclosure (Paragraph 66: color-coded bottle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink and in further view of Uland to use in a color as taught by Gross.
The motivation for such a modification would be for easier visual identification by a user.

Claim(s) 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in view of Martin et al. (PGPub 2011/0172550) in view of Brackman et al. (US 2010/0253519) and in further view of Webb et al. (PGPub 2013/0067969).
As to claim 25, Keefe in view of Mingerink in view of Martin and in further view of Brackmann discloses wherein said system further includes: mounting door hinges for mounting of said door relative to said enclosure (Brackmann; Paragraph 84: hinge for lid); an exterior handle on said enclosure (Brackmann; Fig. 13D: handle);
	Keefe in view of Mingerink in view of Martin and in further view of Brackmann does not explicitly disclose a separate mechanical key override lock for said enclosure.
(Paragraph 36: mechanical override key).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and in further view of Brackmann to use override as taught by Webb.
The motivation for such a modification would be ensure contents can be reached in cases of power failure (Webb; Paragraph 36).

Claim(s) 36, 38, 40-43, 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in view of Martin et al. (PGPub 2011/0172550) in view of Brackman et al. (US 2010/0253519) and in further view of Caputo (PGPub 2017/0053071).
As to claim 36, 57, in Keefe in view of Mingerink in view of Martin and in further view of Brackmann does not explicitly disclose wherein said lockable enclosure includes an RFID antenna within said enclosure, and includes electromagnetic shielding so to block any external electromagnetic fields, so that any RFID readings are limited to operative RFID tags and their associated contents which are within said enclosure when said door is closed.
Caputo discloses wherein said lockable enclosure includes an RFID antenna within said enclosure, and includes electromagnetic shielding so to block any external electromagnetic fields, so that any RFID readings are limited to operative RFID tags and their associated contents which are within said enclosure when said door is closed (Paragraph 71: shield to limit radiation). 

The motivation for such a modification would be to reduce interference from exterior signals.
As to claim 38, Keefe discloses apparatus for combined current inventory data management and access control (Abstract, Paragraph 6: inventory and locked container), comprising: a lockable enclosure which can be opened and closed under electronic lock control (Fig. 3, Paragraph 60: closable container, plural carts); an electronically actuated lock system for selectively allowing locking and unlocking of said enclosure by respective closing and opening (Fig. 3, Paragraph 60: closable container, plural carts); and an RFID reading system associated with said lockable enclosure including an RFID antenna within said enclosure for determining the identity of respective enclosure contents having respective RFID tags within said enclosure (Paragraph 11: reading the tags whenever the drawers are opened and closed).
	Keefe does not explicitly disclose a lockable enclosure with a door, having respective frangible RFID tags, which tags produce altered ID characteristics interoperative with said RFID reading system when ruptured; wherein said lockable enclosure includes electromagnetic shielding so to block any external electromagnetic fields, so that any RFID readings are limited to RFID tags and their associated contents which are within said enclosure when said door is closed.
	 Mingerink discloses having respective frangible RFID tags, which tags produce altered ID characteristics interoperative with said RFID reading system when ruptured (Paragraph 40-41: frangible component continuity trace changes the data sent to the reader).

The motivation for such a modification would be better detect tampering or usage of the products.
Keefe in view of Mingerink does not explicitly disclose for use on a mobile EMS vehicle.
Martin discloses for use on a mobile EMS vehicle (Paragraph 226-227: inventory management for ambulance).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink to use in a vehicle as taught by Martin.
The motivation for such a modification would be to expand the capabilities of the system to better track inventory of emergency medical services.
Keefe in view of Mingerink and in view of Martin discloses a frangible tag (Mingerink; Fig. 3-6) but does not explicitly disclose further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components.
Brackmann discloses further including a removable case receivable in said enclosure and having an associated non-frangible RFID tag for tracking of whether said removable case is received within said enclosure, said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components (Paragraph 19, 37: case or tote has tag associated with it). 

The motivation for such a modification would be to better organize groups of items for transport.
Keefe in view of Mingerink in view of Martin and in further view of Brackmann does not explicitly disclose a lockable enclosure with a door wherein said lockable enclosure includes electromagnetic shielding so to block any external electromagnetic fields, so that any RFID readings are limited to RFID tags and their associated contents which are within said enclosure when said door is closed.
Caputo discloses a lockable enclosure with a door (Fig. 11: door for container) wherein said lockable enclosure includes electromagnetic shielding so to block any external electromagnetic fields, so that any RFID readings are limited to RFID tags and their associated contents which are within said enclosure when said door is closed (Paragraph 71: shield to limit radiation). 
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and in further view of Brackmann to use shields as taught by Caputo.
The motivation for such a modification would be to reduce interference from exterior signals.
	As to claim 40, Keefe in view of Mingerink in view of Martin and in further view of Brackmann discloses wherein said frangible component comprises the body of a respective RFID tag, and said altered ID characteristic thereof is that said ID characteristic as readable by an (Mingerink; Fig. 2-8, Paragraph 40-41: disable data mechanism).
As to claim 41, Keefe in view of Mingerink in view of Martin and in further view of Brackmann discloses wherein said frangible component comprises the body of a respective RFID tag, and said altered ID characteristic thereof is that said ID characteristic has relatively reduced signal strength as readable by an RFID reader whenever said RFID tag frangible body is at least partially ruptured (Mingerink; Paragraph 42: reduction in the read range).
As to claim 42, Keefe in view of Mingerink in view of Martin in view of Brackmann and in further view of Caputo discloses wherein: said contents comprise medicinal dosages of controlled substances (Keefe; Paragraph 36: controlled substances) for use in association with an EMS vehicle (Martin: Paragraph 226-227: inventory management for ambulance).
and said frangible RFID tags are adapted to be at least partially ruptured for altered RFID reading thereof whenever a respective medicinal dosage is acquired for administration (Mingerink; Fig. 2-5: altering tags during use).
As to claim 43, Keefe in view of Mingerink in view of Martin in view of Brackmann and in further view of Caputo discloses wherein said RFID reading system is adapted for reading contents of said enclosure at respective start and stop times of a work shift, for tracking the use of said contents during said work shift (Martin; Paragraph 227: querying inventory at beginning and end of shift).

As to claim 44, Keefe in view of Mingerink in view of Martin in view of Brackmann and in further view of Caputo discloses a removable case with associated RFID tag for being selectively stored within said enclosure, and for removably holding said enclosure contents in (Brackman: Paragraph 19, 37: case or tote has tag associated with it). 
Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in view of Martin et al. (PGPub 2011/0172550) in view of Brackman et al. (US 2010/0253519) in view of Caputo (PGPub 2017/0053071) and in further view of Uland et al. (PGPub 2018/0253632).
As to claim 39, Keefe in view of Mingerink in view of Martin in view of Brackmann and in further view of Caputo does not explicitly disclose wherein said frangible component comprises an external loop associated with the body of a respective RFID tag and positioned to be ruptured whenever said respective consumable inventory item thereof is accessed, and said altered ID characteristic thereof is that said ID characteristic includes a flagged tamper bit as readable by an RFID reader whenever said RFID tag external loop is ruptured.
Uland discloses wherein said frangible component comprises an external loop associated with the body of a respective RFID tag and positioned to be ruptured whenever said respective consumable inventory item thereof is accessed, and said altered ID characteristic thereof is that said ID characteristic includes a flagged tamper bit as readable by an RFID reader whenever said RFID tag external loop is ruptured (Paragraph 20: bit indicating the continuity of package).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin in view of Brackmann and in further view of Caputo to use bits components as taught by Uland.
The motivation for such a modification would be for a more definitive indication to the reader of the state of the tag.
Claim(s) 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) and in further view of Gross (PGPub 2005/0166144).
As to claim 58, Keefe in view of Mingerink in view of Martin and further in view of Brackmann does not explicitly disclose further including associating respective color codings with said respective consumable inventory items to be read by a human user for identifying particular inventory items stocked in said enclosure.
Gross discloses further including associating respective color codings with said respective consumable inventory items to be read by a human user for identifying particular inventory items stocked in said enclosure (Paragraph 66: color-coded bottle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackmann to use in a color as taught by Gross.
The motivation for such a modification would be for easier visual identification by a user.

Claim(s) 63, 81 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in  view of Martin et al. (PGPub 2011/0172550) and in further view of Brackmann et al. (PGPub 2010/0253519) and in further view of Gross (PGPub 2005/0166144).
As to claim 63, 81, in Keefe in view of Mingerink in view of Martin and further in view of Brackmann and in further view of Martin does not explicitly disclose further including respective color codings to be read by a user for identifying particular drugs stocked as said respective consumable inventory items.
(Paragraph 66: color-coded bottle).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in in Keefe in view of Mingerink in view of Martin and further in view of Brackmann to use in a color as taught by Gross.
The motivation for such a modification would be for easier visual identification by a user.

Claim(s) 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in  view of Martin et al. (PGPub 2011/0172550) and in further view of Brackmann et al. (PGPub 2010/0253519) and in further view of Dallman (US 5217088).
As to claim 68, Keefe in view of Mingerink in view of Martin and further in view of Brackmann does not explicitly disclose wherein said closable enclosure comprises welded heavy gauge steel.
Dallman discloses wherein said closable enclosure comprises welded heavy gauge steel (col. 3 lines 22-34: heavy gauge steel box).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackmann and in further view of Martin to use heavy gauge steel as taught by Dallman.
The motivation for such a modification would be for a sturdier container.

Claim(s) 69 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in  view of Martin et al. (PGPub 2011/0172550) and in further view of Brackmann et al. (PGPub 2010/0253519) and in further view of Moudy (PGPub 2016/0025365).
As to claim 69, Keefe in view of Mingerink in view of Martin and further in view of Brackmann does not explicitly disclose wherein said closable enclosure further includes a built-in converter for dedicated power for use connected with the electrical power supply on an EMS vehicle.
	Moudy discloses wherein said closable enclosure further includes a built-in converter for dedicated power for use connected with the electrical power supply on an EMS vehicle (Paragraph 28: power can be gathered from the vehicle).
 Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackmann to use vehicle power as taught by Moudy.
The motivation for such a modification would be to allow the container to stay powered for longer during long trips.

Claim(s) 70, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in  view of Martin et al. (PGPub 2011/0172550) and in further view of Brackmann et al. (PGPub 2010/0253519) and in further view of Webb et al. (PGPub 2013/0067969).
claim 70, Keefe in view of Mingerink in view of Martin and further in view of Brackmann does not explicitly disclose wherein said closable enclosure further includes an auto-relocking door feature and a mechanical key override.
	Webb discloses wherein said closable enclosure further includes an auto-relocking door feature (Paragraph 41: relock feature) and a mechanical key override (Paragraph 36: mechanical override key).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackmann to use override as taught by Webb.
The motivation for such a modification would be ensure contents can be reached in cases of power failure (Webb; Paragraph 36).

Claim(s) 103, 118-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keefe et al. (PGPub 2019/0139638) in view of Mingerink et al. (PGPub 2011/0169614) in  view of Martin et al. (PGPub 2011/0172550) and in further view of Brackmann et al. (PGPub 2010/0253519) and in further view of Payson et al. (PGPub 2011/0012709).
As to claim 103, 118, Keefe in view of Mingerink in view of Martin and further in view of Brackmann discloses a database structure to facilitate efficient data exchange between said central server and said plurality of electronic locks by allowing multiple simultaneous database manipulations via said communications network (Keefe; Fig. 4, Paragraph 38: Ethernet allows for simultaneous communication).

	Payson discloses wherein said database structure includes databases LOCKIS, LOCKWAS, PCIS, and PCWAS (Paragraph 37, 45: lock databases).
Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system in Keefe in view of Mingerink in view of Martin and further in view of Brackmann to use databases as taught by Caputo.
The motivation for such a modification would be to better organize the data of the locks.
	As to claim 119, Keefe in view of Mingerink in view of Martin and further in view of Brackmann and in further view of Payson discloses further comprising: a PC in communication with one of said central server and said network, and operable with a database structure for data exchange with said plurality of electronic locks (Payson; Fig. 6: PC communicating with locks); and wherein said PC is operable for allowing a supervisor level user to selectively update said plurality of electronic locks and to selectively track lock data from said plurality of electronic locks (Payson; Paragraph 15: supervisor updating locks).

Allowable Subject Matter
Claim 84 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant's arguments filed 10/01/2020 have been fully considered but they are not persuasive.
Regarding applicant’s argument on page 39 that Brackman does not teach “said removable case further adapted for receiving therein said consumable inventory items and their respective RFID tags with respective components.” because each Brackman tote only has its one associated RFID. Nothing else inside is tagged. 
Examiner respectfully disagrees: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Brackman is brought to the combination to teach the specifics of the removable case and its capability to receive items to carry within the removable case. The prior art combination already teaches respective component with associated RFID tags (Keefe: Paragraph 11: drugs affixed with tags) and hence, as indicated in the rejection above, the combination would teach all the limitations.
Applicant argue that Brackmann is non analogous art.
Examiner respectfully disagrees: In response to applicant's argument that Brackmann is non analogous art is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this 
Applicant further argue that its concern about ensure that shipped goods securely arrive at their destination. In contrast, the presently claimed subject matter expressly involves respectively RFID-tagged consumable inventory item, therefore Brackmann “goods” are not “consumed” along the way to its planned, routed destination.
Examiner respectfully disagrees: In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “consumed” along the way to its planned, routed destination.) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). IN other words, the claims as written does not positively claim that the consumable inventory items are consume along the way but rather are described as consumed. For example, the claims as written and Brackmann could be transporting any type of item that is not necessarily consumed along the way.
Applicant further argue in page 42 that Brackmann fails to render Obvious because each Brackman tote only has its one associated RFID. Nothing else inside is tagged. 
Examiner respectfully disagrees: In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case, Brackman is brought to the combination to teach the specifics of the removable case and its capability to receive items to carry within the removable case. The prior (Keefe: Paragraph 11: drugs affixed with tags) and hence, as indicated in the rejection above, the combination would teach all the limitations. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR CASILLASHERNANDEZ whose telephone number is (571)270-5432.  The examiner can normally be reached on Monday-Friday, 8:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/OMAR CASILLASHERNANDEZ/Primary Examiner, Art Unit 2689